PER CURIAM.
Respondent The Oregon Country Fair filed a complaint in the federal District Court against appellant. That cause was settled by a stipulation wherein appellant agreed to pay a sum of money to respondent. The parties presented the settlement agreement to the Lane County Circuit Court pursuant to ORS 30.290. The court refused to approve the settlement, and appellant filed a notice of appeal in this court. Subsequently, the parties presented a new settlement agreement to the circuit court that was approved. Respondent moves to dismiss the appeal as moot. Appellant, while agreeing that a settlement has been approved, contends that we should decide the issues raised because of the importance of the issues. We decline the invitation.
Appeal dismissed.